GRAVITAS              LAW GROUP


                                                                                                 David J. Scharf
                                                                                        Direct:(949)-887-4589
                                                                                       David@davidscharf.org




                                             March 13, 2020
Via Facsimile and ECF
(212) 805-7912
                                                     Application granted.
                                                     So Ordered.
Hon. John G. Koeltl
                                                                                                 /s/ John G. Koeltl
United States District Court
                                                                                            .                         .




                                                     New York, NY                                  John G. Koeltl
Southern District of New York
                                                     March 16, 2020                                     U.S.D.J.
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007-1312

Re: Mason v. Reed’s Inc., Case No. 1:18-cv-10826-JGK

                    Letter Motion Requesting Extension of Time for
                   Defendant Reed’s, Inc. to File Responsive Pleading


Dear Judge Koetl,
        Pursuant to Rule 6(b)(1)(A) of the F.R.C.P., Defendant Reed’s Inc.
  (“Reed’s”), is hereby requesting an order permitting Defendant to file their
  Motions to Dismiss Plaintiff’s Second Amended Complaint by March 17, 2020,
  Plaintiff to file Responses by April 1, 2020; and Defendant to file Replies by April
  13, 2020, based on the following information:
     1. The hearing on Reed’s FRCP rule 12(b) Motion to Dismiss Plaintiff’s First
        Amended Complaint was held on January 30, 2020. At that time, the
        parties agreed that the Plaintiff would file a Second Amended Complaint
        and the court ordered Plaintiff to file the Amended Pleading by February
        14, 2020; Defendant to file Motions by March 6, 2020; Plaintiff to file
        Responses by March 23, 2020; and Defendant to file Replies by April 4,
        2020.



       TEL (949) 887-4589 | FAX (949) 429-2249 | GRAVITASLAW.COM | 1953 E CHAPMAN AVE, FULLERTON, CA 92831
March 5, 2020
Page 2



      2. Plaintiff timely filed the Second Amended Complaint on February 13,
         2020.
      3. This is Defendant’s second letter request for an extension of the dates
         ordered by the court. The court granted defendant’s first request resetting
         the dates for Defendant to file motions from March 6, 2020 to March 13,
         2020; for Plaintiff to file Responses from March 23, 2020 to March 30,
         2020; and for Defendant to file Replies from April 4, 2020 to April 13,
         2020.
      4. Defendant is respectfully requesting four additional days for Defendant to
         file Motions resetting the date for filing to March 17, 2020 and four
         additional days for Plaintiff to file Responses resetting the date to April 3,
         2020. Resetting these dates will not affect the date set for Defendant’s
         Replies on April 13, 2020 and will not delay the submission of the matter
         to the court. The requested extensions also will not affect any other dates.
      5. Since requesting the one-week extension for Reed’s motions, Reed’s
         counsel has been diligently and continuously investigating and
         researching the factual and legal claims set forth in Plaintiff’s Second
         Amended Complaint (72 pages with exhibits). However, the scope of this
         research has expanded greatly as the litigation of similar class action
         complaints throughout federal and state courts has grown throughout the
         country. For the purposes of Defendant’s motions, the Second Amended
         complaint presents complex legal issues related to jurisdiction, standing,
         class certification, the adequacy of factual allegations and application of
         law which have been addressed in dozens of cases.
      6. Reed’s counsel remains engaged in the process of obtaining key documents
         that will be submitted subject to judicial notice for the motions. It is now
         12:20 p.m. Pacific Standard Time (3:20 p.m. EST) on April 13, 2020 and it
         is now certain that it will not be possible to obtain all the records,
March 5, 2020
Page 3



         complete all the research and draft all the requisite documents in time for
         filing by midnight today. Defendant is therefore requesting an extension
         of two court days (four calendar days). Defense counsel has been advised
         that the evidence will be available in time for filing on the requested date.


Sincerely,



David J. Scharf
Lead Counsel for Defendant Reed’s Inc.
